                                                                    The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6
                                           UNITED STATES DISTRICT COURT
 7                                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                                    AT SEATTLE
 8

 9      RUTH JONES,
                                                               NO. 2:20-CV-00513-RSM
10                                          Plaintiff,
                                                               ORDER GRANTING SECOND JOINT
11                           vs.                               MOTION TO STAY DISCOVERY
12                                                             AND ALL PRETRIAL DEADLINES
        C.R. BARD INCORPORATED AND BARD
13      PERIPHERAL VASCULAR
        INCORPORATED,
14
                                            Defendants.
15
               The Court has considered the parties’ Second Joint Motion to Stay Discovery and All
16
     Pretrial Deadlines for the above referenced case and, upon good cause shown,
17
               IT IS HEREBY ORDERED that the Motion is GRANTED, and that this matter is
18
     STAYED for ninety (90) days.
19
               DATED THIS 3rd day of May, 2021.
20

21

22

23
                                                          A
                                                          RICARDO S. MARTINEZ
                                                          CHIEF UNITED STATES DISTRICT JUDGE
24

25

                                                                           Betts
      ORDER GRANTING SECOND JOINT                                          Patterson
                                                                           Mines
      MOTION TO STAY DISCOVERY AND
                                                            -1-            One Convention Place
      ALL PRETRIAL DEADLINES                                               Suite 1400
                                                                           701 Pike Street
      NO. 2:20-CV-00513-RSM                                                Seattle, Washington 98101-3927
                                                                           (206) 292-9988
     1764880/050321 0932/8284-0027
